Name: Commission Regulation (EC) No 297/2003 of 17 February 2003 laying down detailed rules for the application of the tariff quota for beef and veal originating in Chile
 Type: Regulation
 Subject Matter: international trade;  trade policy;  tariff policy;  America;  animal product
 Date Published: nan

 18.2.2003 EN Official Journal of the European Union L 43/26 COMMISSION REGULATION (EC) No 297/2003 of 17 February 2003 laying down detailed rules for the application of the tariff quota for beef and veal originating in Chile THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2345/2001 (2), and in particular Article 32(1) thereof, Whereas: (1) Council Decision 2002/979/EC of 18 November 2002 on the signature and provisional application of certain provisions of an Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (3), provides that certain provisions of the Agreement be applied temporarily pending its entry into force. These provisions include Article 71(5) of the Agreement, under which, as from 1 February 2003, a tariff quota of 1 000 tonnes of beef and veal shall be opened and shall be increased annually by 100 tonnes. (2) The quotas concerned should be managed through the use of import licences. To this end, Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 2299/2001 (5), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (6), as last amended by Regulation (EC) No 24/2001 (7), are applicable subject to certain derogations. (3) Chile has undertaken to issue certificates of authenticity for the products in question attesting that the goods originate in Chile. The specimen certificate of authenticity needs to be updated and the rules for its use need to be laid down. (4) Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (8), as last amended by Regulation (EC) No 1524/2002 (9), provides for certificates of authenticity for periods of 12 months starting on 1 July for a number of beef quotas and veal quotas. To ensure that all imports are managed in a uniform manner, similar implementing rules should be laid down for the quotas for beef and veal originating in Chile. (5) In order to ensure proper management of imports of the products concerned, import licences should be issued subject to verification, in particular of the entries on the certificates of authenticity. (6) The reimbursement in full of import duty as a result of the exemption from the duty that is applicable from 1 February 2003 is applied in accordance with Article 236 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (10), as last amended by Regulation (EC) No 2700/2000 (11), and with Articles 878 and following of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (12), as last amended by Regulation (EC) No 444/2002 (13). (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. Under the tariff quota provided for by Decision 2002/979/EC, the products originating in Chile referred to in Annex I may be imported, exempt from the customs duty laid down in the common customs tariff, during the periods from 1 July in one year to 30 June in the following year, in accordance with the provisions of this Regulation. The quantity of the products referred to in paragraph 1 shall be as indicated in Annex I for each import period. 2. For 2003, the quota referred to in paragraph 1 shall be opened for an additional import period running from 1 February 2003 to 30 June 2003. Article 2 All imports under the quota referred to Article 1 shall be subject to the presentation, at the time the goods are released into free circulation, of an import licence. Unless this Regulation provides otherwise, such licences shall be subject to the provisions of Regulations (EC) No 1291/2000 and (EC) No 1445/95. The full import duty laid down in the common customs tariff shall be levied on quantities exceeding those stated in the import licence, subject to Article 8(4) of Regulation (EC) No 1291/2000. Article 3 1. Section 8 of the import licence applications and import licences shall contain the word Chile; licences shall carry with them an obligation to import from Chile. 2. Section 20 of the import licence applications and import licences shall contain the serial number 09.4181 and one of the following phrases:  Reglamento (CE) no 297/2003  Forordning (EF) nr. 297/2003  Verordnung (EG) Nr. 297/2003  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 297/2003  Regulation (EC) No 297/2003  RÃ ¨glement (CE) no 297/2003  Regolamento (CE) n. 297/2003  Verordening (EG) nr. 297/2003  Regulamento (CE) n.o 297/2003  Asetus (EY) N:o 297/2003  FÃ ¶rordning (EG) nr 297/2003 Article 4 1. A certificate of authenticity attesting that the products originate in Chile shall be drawn up by the issuing authority referred to in Article 8 in accordance with Article 7. The original of the certificate of authenticity and a copy thereof shall be submitted to the competent authority of the Member State in question (hereinafter referred to as the competent authority) at the time the initial application for an import licence in connection with the certificate of authenticity is made. The original of the certificate of authenticity shall be kept by this authority. 2. Provided the quantity limit stated in the certificate is not exceeded, more than one import licence may be issued under a single certificate of authenticity. Where this is the case, the competent authority shall endorse the certificate of authenticity to indicate the quantities attributed. 3. Once it is satisfied that all the information in the certificate of authenticity corresponds to that received each week from the Commission on the subject, the competent authority shall issue import licences. If this is not the case, no import licences may be issued. Article 5 1. Notwithstanding Article 4, the competent authority may issue an import licence in the following cases: (a) the original of the certificate of authenticity has been submitted but the Commission information on it has not yet been received; (b) the original of the certificate of authenticity has not been submitted and the Commission information on it has not yet been received; (c) the original of the certificate of authenticity has been submitted and the Commission information on it has been received, but some information does not tally. 2. In the cases referred to in paragraph 1, and notwithstanding the second indent of Article 4 of Regulation (EC) No 1445/95, the amount of the security to be lodged in respect of the import licences shall be an amount equivalent to the full rate of customs duty for the products in question under the common customs tariff that is applicable on the day the import licence is applied for. Once they have received the original of the certificate of authenticity and the Commission information on it, and have checked that the data are in order, the Member States shall release the security referred to in the first indent, except where the security referred to in the second indent of Article 4 of Regulation (EC) No 1445/95 has been lodged for the same import licence. The submission to the competent authority of the original of the certificate of authenticity required by the legislation before the period of validity of the import licence in question expires constitutes a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (14) as regards the security referred to in the first indent. Any amounts of the security referred to in the first indent that are not released shall be forfeited and kept as customs duty. Article 6 Certificates of authenticity and import licences shall each be valid for three months from their respective date of issue. However, the period of validity may not finish later than 30 June following their date of issue. Article 7 1. The certificate of authenticity referred to in Article 4 shall be made out in one original and not less than one copy in accordance with the model in Annex II. The forms shall measure approximately 210 Ã  297 mm and the paper shall weigh not less than 40 g/m2. 2. The forms shall be printed and filled out in one of the official languages of the Community; they may also be printed and filled out in the official language of Chile. 3. Certificates of authenticity shall bear an individual serial number allocated by the issuing authorities referred to in Article 8. The copies shall bear the same serial number as the original. 4. The original and copies of the certificate of authenticity may be typed or hand-written. In the latter case, they must be filled out in black ink and in block capitals. 5. Certificates of authenticity shall be valid only if they are duly filled out and endorsed by the issuing authority referred to in Article 8. Certificates of authenticity shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons authorised to sign them. The stamp may be replaced by a printed seal on the original of the certificate of authenticity and any copies thereof. Article 8 1. The body authorised by Chile to issue certificates of authenticity (hereinafter referred to as the issuing authority), the name of which is given in Annex III, must: (a) undertake to verify the entries on the certificates of authenticity; (b) undertake to supply the Commission, at least once a week, with any information it may need to verify the entries on the certificates of authenticity. 2. Annex III may be revised by the Commission if the issuing authority is no longer recognised, if it fails to perform one of its undertakings or if a new issuing authority is appointed. Article 9 The Commission shall pass on to the competent authorities in the Member States the specimen of the stamp imprints used by the issuing authority and the names and signatures of the persons authorised to sign the certificates of authenticity that are communicated to it by the authority in Chile. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. However, Article 1 shall apply from 1 February 2003. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2003. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. (2) OJ L 315, 1.12.2001, p. 39. (3) OJ L 352, 30.12.2002, p. 1. (4) OJ L 152, 24.6.2000, p. 1. (5) OJ L 308, 27.11.2001, p. 19. (6) OJ L 143, 27.6.1995, p. 35. (7) OJ L 337, 20.12.2001, p. 18. (8) OJ L 137, 28.5.1997, p. 10. (9) OJ L 229, 27.8.2002, p. 7. (10) OJ L 302, 19.10.1992, p. 1. (11) OJ L 311, 12.12.2000, p. 17. (12) OJ L 253, 11.10.1993, p. 1. (13) OJ L 68, 12.3.2002, p. 11. (14) OJ L 205, 3.8.1985, p. 5. ANNEX I Products benefiting from the tariff concession referred to in Article 1: Serial number CN code Description Discount rate on customs duty % Quantity for the period from 1 February 2003 to 30 June 2003 (Net weight of product, tonnes) Annual quantity from 1 July 2003 to 30 June 2004 (Net weight of product, tonnes) Annual increase from 1 July 2004 (Net weight of product, tonnes) 09.4181 020120 02013000 020220 020230 Fresh, chilled or frozen beef or veal (1) 100 416,667 1 050 100 (1) Frozen meat means meat which, at the time of its introduction onto the customs territory of the Community, has an internal temperature equal to or less than -12 °C. ANNEX II ANNEX III Body authorised by Chile to issue certificates of authenticity: Servicio AgrÃ ­cola y Ganadero (SAG) Avenida Bulnes 140 Santiago Chile